We see no reason for holding that the annuities given in the will of John Curran, for the beginning of which no time was specified, did not begin from his death. The circumstance that the will directs a conversion of his real and personal estate into money and the *Page 333 
payment to his daughter as trustee of the fund thus created, out of which the annuities are to be paid, does not affect the principle that the will speaks from the death of the testator; and, consequently, that the annuities, if no time of beginning is specified, begin from the date of his death. The direction for conversion is merely subsidiary to, not constructive of, the trust. Pell v. Mercer, 14 R.I. 412, 432. Schouler's Executors and Administrators, § 479. The annuitants, other than Eva Riley, whose annuity does not begin till she arrives at the age of twenty-one years, are, therefore, entitled to payment from the death of the testator, with interest on such installments of their annuities as are in arrear from the dates when they respectively became payable.
We are also of the opinion that the annuities provided for are to be paid without abatement, and are not to abate because the income of the trust fund may be insufficient for their payment in full and the payment of taxes; the gift over to the testator's daughter, Sarah Green, or in case of her death to his heirs at law, being, not of the fund in its entirety, but only of the residue.